PER CURIAM:
Phoenix Anderson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and *484find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Anderson v. Moats, No. CA-03-152-1 (N.D.W.Va. Aug. 3, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED